Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 4/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  A mere conclusory statement that additional search would not be burdensome does not amount to an argument.  Applicants point to MPEP 803 to state that “Although the claims of an application may be restricted to one of two or more claimed inventions if they are either independent or distinct, if the search and examination of all the claims in an application may be made without serious burden, then the examiner must examine them on the merits, even though they may include claims directed to independent or distinct inventions. See, MPEP § 803. (emphasis original)” Applicants have provided no arguments supporting their conclusion that an examination of all the claims in the application may be made without serious burden. A recitation of the number of claims does not amount to such support.  Applicants have also failed to withdraw the non-elected claims. In the interest of compact prosecution, claims 13-26 are considered withdrawn rather than issuing a notice of non-compliant amendment. The election requirement is made final.
	




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein the side surface of the source/drain region is inserted into the first insulation layer” is not supported by the specification in such a way as to show possession at the time of filing. Figs. 8-9 show the formation of the S/D 160 and the first insulation layer 130. There is no “insertion” of the “side surface” into the first insulation layer. Nothing on the record indicates the inventors had possession of such a configuration at the time of filing.
Claim 2 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim is limited to “inserting” a “side surface” into the first insulation layer. There are no working examples or method steps provided to show how the side surface of the S/D may be “inserted” into the first insulation layer. The person of ordinary skill has no direction to begin any experimentation as to how this is achieved, and therefore would be subjected to unreasonable experimentation to practice the invention of Claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 20200044087 to Guha et al. (Guha).
Regarding Claim 1, Guha teaches a metal source/drain-based MOSFET comprising: 
a stopper 300; 
a channel layer 106b on the stopper; 
a first insulating layer 322/370 on the channel layer; 
a second insulating layer 350 between the stopper and the first insulating layer, and alternatively with the channel layer; 
a gate 336 formed on the channel layer and in the first insulating layer; 
a source/drain region 360 on the stopper and having a side surface contacting the channel layer; and 
a source/drain metal region 390 contacting the source/drain region.

Regarding Claim 2 as best understood, Guha teaches  the metal source/drain-based MOSFET of claim 1, wherein the side surface of the source/drain region is inserted into the first insulating layer (the side surface of S/D 360 abuts the nanowire column, see Fig. 14A).

Regarding Claim 8, Guha teaches the metal source/drain-based MOSFET of claim 1, wherein the source/drain region includes any one of silicon, germanium, tin, and group 3-5 compounds [0065-0066], and is of least one of a crystalline phase, poly-crystalline phase, or an amorphous phase (only structures of solid matter possible, S/D must inherently be one of the three).

Regarding Claim 9, Guha teaches the metal source/drain-based MOSFET of claim 1, wherein the source/drain metal region includes at least one of aluminum [0079], titanium, copper, nickel, and tungsten.

Regarding Claim 11, Guha teaches the metal source/drain-based MOSFET of claim 2, wherein the gate is at a spaced space between the channel layers (see Fig. 11A).

Regarding Claim 12, Guha teaches the metal source/drain-based MOSFET of claim 1, wherein the second insulating layer is a spaced space between the channel layers, and on both sides of the gate (see Fig. 11A).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guha in view of U.S. Pat. Pub. No. 20200266296 to Chu-Kung et al. (Chu-Kung).
Regarding Claims 4 and 5, Guha teaches a metal source/drain-based MOSFET of claim 1 including a gate oxide 334 but does not explicitly teach that the gate comprises: 
a metal barrier on the gate oxide; and 
a work function control metal filling an interior of the metal barrier.
However, in analogous art, Chu-Kung teaches in [0052] that a gate may have a barrier and work function layer. It would have been obvious to the person of ordinary skill at the time of filing to modify Guha with the multi-layer gate of Chu-Kung in order to tune the work function of the gate, as taught by Chu-Kung in the quoted section. It would further be obvious to sequence the barrier between the work function and gate oxide to prevent metal ions from the work function or contact layer to migrate into the dielectric.

Regarding Claims 5 and 6, Guha and Chu-Kung teach the metal source/drain-based MOSFET of claim 4, further comprising: 
a gate metal region (Guha, 336) on the metal barrier and on the work function control metal, which in turn are on the gate oxide (the work function layer would naturally go between the barrier and the gate metal to adjust a work function therebetween).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guha in view of U.S. Pat. Pub. No. 20190333820 to Chang et al. (Chang).
Regarding Claims 3 and 7 as best understood, Guha teaches a metal source/drain-based MOSFET of claim 1, but does not explicitly teach that a side surface of the source/drain region has a protruding shape with respect to the channel.  However, in analogous art, Chang teaches in Figs. 11+ an etched portion 170 in a source/drain 242 formed to accommodate the S/D metal region 82.  The protruding portion is interpreted the wall of the recess adjacent to the channel 124’. It would have been obvious to the person of ordinary skill at the time of filing to modify the S/D of Guha with the etched recesses of Chang in order to reduce contact resistance between [0045].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guha in view of “Fundamentals » Doping: n- and p-semiconductors” by Laube.
Regarding Claim 10, Guha teaches the metal source/drain-based MOSFET of claim 1, wherein the stopper is injected with a p-type or n-type dopant [0044-0046], but does not explicitly teach that at least one of B, BF2, Al or Ga is implanted when the stopper is p-type, and wherein at least one of P, As or Sb is implanted when the stopper is n- type.  However, in analogous art, Laube teaches that N type doping is commonly done with P or As and P type doping is commonly done with B. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Laube since Guha teaches a doped stopper but does not teach the dopant species, motivating those of ordinary skill to seek out such teachings.oHo





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/               Primary Examiner, Art Unit 2812